Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 21, 2011, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to criminal sale of a controlled substance in the third degree. He was sentenced as a second felony offender to five years in prison, to be followed by three years of postrelease supervision, consistent with the terms of the plea agreement. He now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. We find this argument to be without merit. Defendant has an extensive criminal record, consisting of numerous drug-related offenses, many of which involved the sale of drugs. In view of this, and given that defendant agreed to the sentence as part of the plea agreement, we find no abuse of discretion nor any extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Lasanta, 89 AD3d 1324 [2011]; People v Williamson, 77 AD3d 1183, 1185-1186 [2010]).
Mercure, J.P, Rose, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.